 Case 2:19-cv-12987-AJT-APP ECF No. 2 filed 11/05/19           PageID.8    Page 1 of 5




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


UNITED STATES OF AMERICA,

       Plaintiff,                              Case No. 2:19-cv-12987
                                               Hon. Arthur J. Tarnow
v.

SIHAM HOJEIJ,

       Defendant.



                             CONSENT JUDGMENT


      This matter having come before the Court upon the United States’ complaint

and the parties have reached an agreement and the Court being duly advised in the

premises, now therefore

      The Court finds:

             That Defendant is indebted to the United States for unpaid restitution
             in the amount of $12,964.95.

             That Defendant is currently without assets sufficient to pay the
             judgment in full; and

             That it is in the best interests of the parties to enter into an installment
             agreement; now therefore,

IT IS HEREBY ORDERED that:

 1)   Judgment shall enter against SIHAM HOJEIJ in the amount of $12,964.95.
 Case 2:19-cv-12987-AJT-APP ECF No. 2 filed 11/05/19        PageID.9   Page 2 of 5




 2)   Defendant acknowledges that the Department of Homeland Security seized
      $9,380.00 in connection with a related criminal investigation. Defendant
      agrees not to contest the seizure of those funds and requests that those funds
      be applied to Defendant’s restitution judgment.

 3)   Defendant understands that if for any reason the seized funds, or a portion of
      these funds, are not released to the United States Attorney’s Office for
      application against this judgment, that she is responsible for payment of the
      full $12,964.95.

 4)   On or about January 16, 2019, the Government received a signed, notarized
      agreement regarding the $9,380.00 from the Administrative Petitioners to
      those funds. Under the terms of the Agreement, the Administrative
      Petitioners agree to allow Customs and Border to Protection to turn the
      $9,380.00 over to the United States Attorney’s Office as payment of
      restitution owed by Siham Hojeij.

 5)   Defendant agrees to pay the sum of restitution remaining after application of
      the $9,380.00, in equal monthly installments of $298.75 every month until
      the entire obligation has been paid in full. This agreement shall remain in
      force and effect until such time as the judgment is paid in full.

 6)   All payments shall be by check or money order and shall be made payable to
      the United States;

 7)   Payments shall be mailed to:
           United States Attorney’s Office
           Attn: Financial Litigation Unit
           211 W. Fort, Suite 2001
           Detroit MI 48226

After recording the receipt of the payment, the United States shall forward the
payment to the following agencies, on a pro rata basis, based upon the full amount
of their loss:

    Social Security Administration (Siham Hojeij xxx-xx-8436)         $10,777.40

            Debt Management Section-DOJ Refund
            P.O. Box 2861
            Philadelphia, PA 19122

                                         2
 Case 2:19-cv-12987-AJT-APP ECF No. 2 filed 11/05/19      PageID.10    Page 3 of 5




    Health and Human Services (File No: 5-16-0-0163-9)               $ 1,385.55

            CMS
            Division of Accounting Operations
            P.O. Box 7520
            Baltimore, MD 21207-0520

    USDA (File no. CH-2753-0102 Al-Mona Market)                      $    802.00

            Food and Nutrition Service, USDA
            P.O. Box 979027
            Lock Box 9027
            St. Louis, MO 63197-9000

Defendant understands and agrees that she must make payments of $298.75 every
month until the debt is paid in full.

 8)   Defendant waives any objection to participation in the Treasury Offset
      Program;

 9)   Defendant shall submit complete annual financial information pursuant to
      the request of the United States;

 10) Defendant shall maintain books and records sufficient to verify all financial
     information submitted to the United States;

 11) All payments due hereunder are to be forwarded to the United States in such
     a manner as to be received by the United States on or before the due date of
     such payment;

 12) The payment terms established hereunder are subject to modification upon
     material changes in Defendant's financial condition;

 13) In the event that the United States does not receive any payment by close of
     business on the due date of the payment, or does not receive the financial
     information required by this agreement, the United States may take any
     action deemed necessary to collect the then outstanding balance due from
     Defendant;



                                        3
 Case 2:19-cv-12987-AJT-APP ECF No. 2 filed 11/05/19       PageID.11    Page 4 of 5




 14) In the event the United States does not receive any payment by the close of
     business on the due date of the payment, then in addition to the remedies
     provided in paragraph 13, interest at the standard federal judgment rate then
     in effect shall begin to accrue on the outstanding balance due on the debt;

 15) In the event that Defendant's place of employment changes or Defendant's
     residence changes, then Defendant shall notify the United States of such
     change within five days of the change of employment or change of
     residence;

 16) As long as Defendant is in compliance with all the terms of this agreement,
     the United States shall not garnish Defendant's wages or bank accounts.



                                             s/Arthur J. Tarnow
                                             United States District Judge
Entered: November 5, 2019

                                   STIPULATION

The undersigned parties hereby stipulate to the entry of the above-stated order.


MATTHEW SCHNEIDER
United States Attorney


s/Jacqueline M. Hotz                         Siham Hojeij                   .
JACQUELINE M. HOTZ                           SIHAM HOJEIJ, Defendant
Assistant United States Attorney             (w/consent, see attached)
211 W. Fort Street, Suite 2001
Detroit, Michigan 48226
Phone: (313) 226-9108
Email: jackie.hotz@usdoj.gov
Bar Number: P35219




                                         4
Case 2:19-cv-12987-AJT-APP ECF No. 2 filed 11/05/19   PageID.12   Page 5 of 5




                                    5
